Citation Nr: 0601707	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  02-17 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
residuals of a chronic lumbar strain.  

2.  What evaluation is warranted from May 3, 1999 for 
headaches? 

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for chronic fatigue 
syndrome, with generalized weakness, due to an undiagnosed 
illness.

5.  Entitlement to service connection for fibromyalgia, to 
include joint and muscle aches and pains, due to an 
undiagnosed illness.

6.  Entitlement to service connection for nasal drainage, due 
to an undiagnosed illness.

7.  Entitlement to service connection for weight loss, and 
intolerance to lactose and red meat, due to an undiagnosed 
illness. 

8.  Entitlement to service connection for night sweats and 
fevers, due to an undiagnosed illness. 

9.  Entitlement to service connection for hemorrhages, due to 
an undiagnosed illness.

10.  Entitlement to service connection for dry and burning 
eyes, due to an undiagnosed illness.  

11.  Entitlement to service connection for sore, bleeding 
gums and temperature sensitive teeth, due to an undiagnosed 
illness. 

12.  Entitlement to service connection for sensitivity to 
cleaning agents, bug repellents, lawn/garden chemicals, and 
paint. due to an undiagnosed illness.

13.  Entitlement to service connection for hemorrhoids 

14.  Entitlement to service connection for a hiatal hernia 
with reflux.

15.  Entitlement to service connection for sigmoid polyps.

16.  Entitlement to service connection for gallstones.

17.  Entitlement to service connection for an enlarged 
prostate.

18.  Entitlement to service connection for tinnitus. 

19.  Entitlement to service connection for tinnitus.  

20.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active duty service from October 1977 to 
October 1980, and from September 1991 to September 1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

In April 2000, the RO denied, in pertinent part, entitlement 
to an increased rating for a lumbar strain.  In that decision 
the RO also granted service connection for headaches due to 
an undiagnosed illness, and a 10 percent evaluation was 
assigned from March 3, 1999.  Finally, service connection was 
denied for numerous other claimed disabilities.  The veteran 
appealed all the RO determinations in the April 2000 rating 
decision.

In a November 2003 rating decision the rating for a lumbar 
strain was increased to 40 percent.

By rating action in October 2004, a 100 percent disability 
rating was established on account of individual 
unemployability.

In February 2005, the rating for headaches, due to an 
undiagnosed illness, was increased from 10 to 30 percent 
effective March 5, 2004.  The United States Court of Appeals 
for Veterans Claims (Court) has indicated that a distinction 
must be made between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later-filed claims for 
increased ratings. See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Inasmuch as the headache issue was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Fenderson 
doctrine applies.  Hence, the Board has restyled this issue.

This case is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.

Finally, in April 2000, the RO denied entitlement to an 
increased rating for folliculitis.  While the veteran filed a 
timely notice of disagreement, he failed to file a timely 
substantive appeal following the issuance of a statement of 
the case in November 2003.  As such, the Board may not 
exercise jurisdiction over this issue.  38 U.S.C.A. § 7105 
(West 2002).

 
FINDINGS OF FACT

1. The veteran is a Persian Gulf veteran.

2.  The veteran did not engage in combat with the enemy while 
serving on active duty.

3.  The veteran does not have PTSD due to his military 
service, and a diagnosis of PTSD based on an independently 
verifiable inservice stressor is not shown..

4.  Residuals of a lumbosacral strain are not manifested by 
unfavorable ankylosis of either the entire thoracolumbar 
spine, or the lumbar spine alone.

5.  From May 3, 1999, to March 4, 2005, headaches were 
manifested by characteristic prostrating attacks averaging 
one in two months over the last several months.  

6.  Since March 5, 2004, the veteran's headaches have not 
been objectively manifested by very frequent and completely 
prostrating and prolonged attacks that are objectively 
productive of a severe economic inadaptability.

7.  Evidence tending to show that the veteran's headaches 
require frequent hospitalization or cause marked interference 
with employment beyond that contemplated in the schedular 
standards is not shown. 

8.  Chronic fatigue syndrome with generalized overall 
weakness has been attributed to known clinical diagnoses, 
including diabetes, hypertension, sleep apnea, depression, 
and obesity, and not to an unknown illness.  Chronic fatigue 
syndrome is not otherwise shown to be related to active duty 
service.

9.  The preponderance of the competent evidence is against 
finding objective indications of weight loss, lactose and red 
meat intolerance, night sweats, fevers, dry eyes, burning 
eyes, sore bleeding gums, temperature sensitive teeth, 
sensitivity to cleaning agents, to include bug repellents, 
lawn/garden chemicals, and paint attributable to an unknown 
illness, and these conditions are not otherwise shown to be 
related to active duty service.  

10.  Hemorrhoids were not demonstrated inservice, and they 
are not otherwise shown to be related to service.  

11.  The veteran does not have a hiatal hernia that developed 
in service or that is causally related to service.

12.  The veteran does not have sigmoid polyps that developed 
in service or that are causally related to service.

13.  The veteran does not have an enlarged prostate that 
developed in service or that is causally related to service.

14.  The evidence is in relative equipoise on the question of 
whether tinnitus is etiologically related to the veteran's 
inservice exposure to excessive noise.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 40 
percent for residuals of a lumbar strain have not been met at 
any time during the appellate period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.71a, Diagnostic Codes 5295 (2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 38 C.F.R. § 5237 (2005).

2.  For the period from May 3, 1999 through March 4, 2004, 
the schedular requirements for a rating in excess of 10 
percent for headaches have not been met.  38 U.S.C.A. § 1155, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326, 4.3, 
4.7, 4.124a, Diagnostic Code 8100 (2005).

3.  For the period since March 5, 2004, the schedular 
requirements for a rating in excess of 30 percent for 
headaches have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326, 4.3, 
4.7, 4.124a, Diagnostic Code 8100.

4.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f), 3.326 (2005).

5.  The claim of entitlement to service connection for 
chronic fatigue syndrome with generalized overall weakness as 
a chronic disability resulting from an undiagnosed illness is 
precluded by law.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A; 38 
C.F.R. §§ 3.159, 3.303, 3.317, 3.326.

6.  The claim of entitlement to service connection for weight 
loss, to include lactose and red meat intolerance, as a 
chronic disability resulting from an undiagnosed illness, is 
precluded by law. 38 U.S.C.A. §§ 1110, 1117, 5103, 5103A; 38 
C.F.R. §§ 3.159, 3.303, 3.317, 3.326.

7.  The claim of entitlement to service connection for night 
sweats and fevers as a chronic disability resulting from an 
undiagnosed illness is precluded by law. 38 U.S.C.A. §§ 1110, 
1117, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.317, 3.326.

8.  The claim of entitlement to service connection for dry 
and burning eyes, as a chronic disability resulting from an 
undiagnosed illness is precluded by law. 38 U.S.C.A. §§ 1110, 
1117, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.317, 3.326.

9.  The claim of entitlement to service connection for sore 
bleeding gums and temperature sensitive teeth, as a chronic 
disability resulting from an undiagnosed illness, is 
precluded by law. 38 U.S.C.A. §§ 1110, 1117, 5103, 5103A; 38 
C.F.R. §§ 3.159, 3.303, 3.317, 3.326.

10.  The claim of entitlement to service connection for 
sensitivity to cleaning agents, bug repellents, lawn/garden 
chemicals, and paint as a chronic disability resulting from 
an undiagnosed illness is precluded by law. 38 U.S.C.A. §§ 
1110, 1117, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.317, 
3.326.

11.  Hemorrhoids were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. §§ 
3.159, 3.303.

12.  A hiatal hernia with reflux was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 
5103A; 38 C.F.R. §§ 3.159, 3.303.

13.  Sigmoid polyps were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. 
§§ 3.159, 3.303.

14.  An enlarged prostate was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.303.

15.  Tinnitus was incurred during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 
3.102, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in 
letters dated November 2002 and February 2003, an August 2001 
statement of the case (SOC), and a November 2003 supplemental 
statement of the case (SSOC) fulfills the requirements set 
forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the appellant to submit all pertinent evidence in his 
possession.  Finally, the Board finds that VA has secured all 
available pertinent evidence and conducted all appropriate 
development.  Hence, VA has fulfilled its duties under the 
VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

I.  Increased rating claims.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings. Fenderson 
v. West, 12 Vet. App 119 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.  
Further, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

Lumbar Strain  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations. 38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA regulations 
require that a finding of dysfunction due to pain must be 
supported by, among other things, adequate pathology.  38 
C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated 
at the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

While this appeal was pending the applicable rating criteria 
for a lumbosacral strain were amended in September 2003.  See 
68 Fed. Reg. 51,454 (Aug. 27, 2003).  Hence, the Board may 
only consider the old rating criteria for the period prior to 
the effective date of the new regulation, and it may only 
consider the new criteria for the period after that effective 
date.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The veteran's lumbar strain is currently evaluated as 40 
percent disabling.  Absent ankylosis this was, and is, the 
maximum allowable rating under both the old and new rating 
criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003), 
and 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (2005).  

The provisions of 38 C.F.R. § 4.71a, DC 5289 (2003), provided 
that unfavorable ankylosis of the lumbar spine warranted a 50 
percent rating.  The provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 do provide that unfavorable ankylosis of 
the thoracolumbar spine warrants a 50 percent rating.   

A careful review of all of the evidence of record, however, 
to particularly include VA examinations conducted for 
compensation purposes in August 1999, March 2003, and 
September 2003 reveals no finding of ankylosis, let alone 
unfavorable ankylosis.  Moreover, while these reports, as 
well as the voluminous clinical records submitted for review 
show that the strain is productive of painful pathology, 
there is no objective evidence that pain pathology is 
manifested by disuse atrophy, skin changes due to disuse, or 
abnormal callosities.  As such, an evaluation in excess of 40 
percent for residuals of lumbosacral strain is not in order.  
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a.

The claim is denied. 

Although the schedular criteria do not provide a basis for a 
higher current rating for the veteran's lumbar strain, a 
higher rating may be assigned under the provisions of 38 
C.F.R. § 3.321(b)(1) if the case presents an unusual 
disability picture. However, in this case, while the medical 
reports demonstrate that the veteran has difficulties with 
his service connected lumbar strain, these difficulties are 
contemplated in the rating criteria discussed above. The 
medical reports do not show that the veteran has had frequent 
periods of hospitalization or other problems due to the 
lumbar strain that would render the regular rating standards 
inapplicable. For this reason, the record does not provide a 
basis for referral of the claim for consideration on an 
extra-schedular basis.  Given the preponderance of the 
evidence of record a higher disability rating for the 
veteran's lumbar strain would not be warranted under any 
other diagnostic code.  38 C.F.R. § 4.7 (2005).



Headaches 

At an August 1999 VA examination the veteran's only 
neurological complaint was recorded as a rare mild headache.  
This was described as a pressure type sensation occurring 
bicipitally and radiating arterially approximately twice per 
month.  A computerized tomography scan was negative.

At a March 2003 VA examination the veteran reported that 
prior to the onset of a headache he had nausea and pain 
involving the entire head in both eyes.  He stated that there 
was no particular trigger.  Rather, the headaches "just 
happen."  Still, he did believe that they were associated 
with stress.  The appellant reported having more headaches 
now with the war in Iraq.  He took Imitrex which seemed to 
help his headaches.  There was no history of vertigo or 
lightheadedness associated with cephalgia.  The diagnosis was 
cephalgia due to a combination of factors.  The examiner 
opined that the veteran most likely had stress headaches and 
headaches due to sleep apnea.

At a September 2003 VA examination the veteran reported 
headaches which were difficult to quantify.  The veteran 
stated that the headaches were not associated with nausea or 
vomiting.  He reportedly required a dark quiet room to try 
and relax and listen to quiet music during the course of 
these headaches.  He used multiple medications for headaches.  
Following a physical examination the pertinent diagnosis was 
tension/migraine headaches.

At a December 2004 VA examination the veteran's chief 
complaint was migraine headaches since 1991 or 1992, with 
nausea and pain in both eyes.  He denied that anything in 
particular triggered the headaches, and he denied 
experiencing aura.  He reported bilateral temporal pain 
radiating posteriorly to the top of his head approximately 
twice a week.  On a scale of 1 to 10 his pain reportedly was 
an 8.  He described having constant photophobia, sensitivity 
to loud noise, perfumes, and cigarette smoke.  He noted a 
history of involvement with pain management programs and 
biofeedback.  The appellant stated that he was using multiple 
medications for headaches.  He denied participating in either 
injection therapy, or any formal migraine headache inpatient 
or outpatient programs.  He reported that resting and closing 
both eyes helped to resolve his headaches.  He limited his 
activities secondary to his migraine headaches as he feared 
brain damage secondary to migraines.  He reported to no 
longer be able to view a computer monitor for more that 20 to 
30 minutes. A physical examination was not performed.  The 
examiner diagnosed migraine headaches with an occurrence of 
approximately two per week with multiple medications with 
varying levels of control.

The file contains very extensive and duplicative treatment 
records for a very large number of conditions in addition to 
the headache complaints.  

Analysis.  The veteran's headache disorder is currently rated 
under 38 C.F.R. § 4.124a, DC 8100 as 30 percent disabling.  
Under that code, migraines are evaluated as follows: with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability (50 percent); 
with characteristic prostrating attacks occurring on an 
average once a month over last several months (30 percent); 
with characteristic prostrating attacks averaging one in 2 
months over last several months (10 percent). 38 C.F.R. § 
4.124a, Diagnostic Code 8100 (DC).

Service connection was initially established and a 10 percent 
evaluation was assigned from May 3, 1999, the date of the 
veteran's initial claim.  At an August 1999 VA examination 
the veteran reported mild headaches occurring approximately 
twice per month.  He did not describe characteristic 
prostrating headaches, and no other migraine or migraine like 
pathology was objectively diagnosed.  Hence, an evaluation in 
excess of 10 percent is not warranted prior to March 5, 2004.  

On March 5, 2004, the RO received additional evidence.  This 
evidence noted that the frequency and severity of the 
veteran's headaches had been increasing with the passage of 
time, and the RO determined that the 30 percent rating was 
warranted from that date.  

Given the evidence of record, however, the Board finds that a 
disability rating greater than 30 percent for the veteran's 
headache disorder from March 5, 2004, is not warranted.  In 
this regard, the clinical records do not objectively 
corroborate any finding of completely prostrating and 
prolonged attacks that occur on a very frequent basis.  
Moreover, while the veteran is already in receipt of a total 
disability evaluation based on individual unemployability, 
there is no objective evidence demonstrating that the 
appellant's headaches are productive of severe economic 
inadaptability.  Hence, an increased evaluation from March 5, 
2004, is denied.

Although the schedular criteria do not provide a basis for a 
higher current rating for the veteran's headaches, a higher 
rating may be assigned under the provisions of 38 C.F.R. § 
3.321(b)(1) if the case presents an unusual disability 
picture.  In this case, however, while the medical reports 
demonstrate that the veteran has difficulties with his 
headaches, these difficulties are contemplated in the rating 
criteria discussed above.  The medical reports do not show 
that the veteran has had frequent periods of hospitalization 
or other problems with his headaches that would render the 
regular rating standards inapplicable.  For this reason, the 
record does not provide a basis for referral of the claim for 
consideration on an extra-schedular basis.  Given the 
preponderance of the evidence of record a higher disability 
rating for the veteran's headache disorder would not be 
warranted under any other diagnostic code.  38 C.F.R. § 4.7.

II.  Service connection.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim. Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, a 
veteran may be granted service connection for a psychosis, 
although not otherwise established as incurred in service, if 
such disease is manifested to at least a 10 percent degree 
within one year following active duty.  38 U.S.C.A. §§ 1101, 
1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The United States Court of Appeals for Veterans Claims has 
consistently held that, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle 
has been repeatedly reaffirmed by the United States Court of 
Appeals for the Federal Circuit, which has stated, "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability." Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that, "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone." Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

PTSD 

In addition to the aforementioned criteria, service 
connection for PTSD requires: medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service." 38 U.S.C.A. § 1154 (b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2004); Doran v. Brown, 6 
Vet. App. 283, 289 (1994).

If, however, it is determined that a veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, then the appellant's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
record or other corroborative evidence, which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that he was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor. 
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The term "credible supporting 
evidence" means that "the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor." Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

The veteran's September 1992 DD Form 214 reveals that he 
served as a personnel management specialist in the Persian 
Gulf from 1991 to 1992.  He did not receive any awards which 
are indicative of combat service.  By his own admission, the 
veteran does not assert that he engaged in combat with the 
enemy.  As the veteran did not engage in combat with the 
enemy, his testimony alone is not sufficient to establish the 
occurrence of adequate stressors; his testimony must be 
corroborated by credible supporting evidence.

A notation was made by the veteran on his August 1992 
demobilization examination that he had a nervous condition, 
however, there is no indication in any service medical record 
that he was ever diagnosed or treated for PTSD.

At a December 1996 VA Medical Center psychological 
consultation the veteran reported difficulty with his temper 
interacting with his response to social issues.  The examiner 
noted that he apparently had difficulty at work and with his 
family.  A psychological profile of the veteran was 
considered indicative of individuals who were moody, 
dissatisfied, and opinionated.  While reasonably free of 
anxiety and depression these individuals sometimes show 
somatic distress (headaches, upper GI distress, fatigue, 
dizziness, back pain, sleep disturbance, etc.).  They prefer 
medical rather than psychological explanations for their 
problems and tend to want psychotherapists to give them 
answers rather that engage in collaborative psychotherapeutic 
work.  The examiner noted that this type of individual was 
not far from paranoid personality traits.  

At an August 1999 VA psychiatric examination the examiner 
noted the veteran was a college graduate with a degree in 
human resources management.  He had been unemployed since 
1996.  His past medical history was significant for multiple 
medical problems, but no inpatient psychiatric 
hospitalizations.  He reportedly had been seen for mental 
health counseling, as well as having regular sessions with a 
psychiatrist.  He reported a history of depression with a 
variety of somatic complaints for many years.

Regarding PTSD, he indicated involvement in traumatic 
experiences during Desert Storm, although he saw no active 
combat.  He asserted that his duties included a two month 
history of putting out fires following the destruction of 
captured enemy ammunition.  Further, there were times when 
horns sounded for explosions, and he saw smoke which he 
believed caused his multiple physical problems.  He reported 
that it was difficult going through the "Valley of Death," 
where reportedly there were dead bodies, which were later 
moved by others, and remnants of destroyed buildings.  

The veteran denied having an in-service near death 
experiences, and denied involvement in situations where his 
life was threatened, except by being exposed to smoke.  He 
did describe recurrent dreams about the war.  The examiner 
opined that the veteran did not meet the criteria for PTSD.  
The level of trauma experienced was mild in nature based on 
his description.  Referring to his multiple physical problems 
the examiner was unable to fully explain how one individual 
would develop such a large number of symptoms and problems.  
Clearly depression could make any physical symptoms more 
intense in nature but the examiner did not believe that this 
alone would explain the degree of symptoms the veteran was 
experiencing.  It was unclear what the etiology of his 
multiple problems was.  The examiner concluded that the 
veteran had symptoms of dysthymia, a chronic mild form of 
depression.  The examiner opined that there was no indication 
of PTSD.  Although the veteran had some symptoms; he did not 
meet the criteria for PTSD.  Moreover, the degree of stress 
he experienced did not appear to be severe enough based on 
his perception of this and the actual stressors to induce a 
full blown traumatic disorder.  The formal diagnosis was 
dysthymia as a result of financial problems, chronic illness, 
and multiple physical problems.

An April 2002 VA Medical Center (VAMC) psychological 
consultation report noted that the veteran had been followed 
by VA for a multitude of problems including a depressive 
disorder, an impulse control disorder, and a mixed 
personality disorder.  He had been psychologically evaluated 
a number of times since 1995, and he showed signs of memory 
interference that seemed attentional.  Testing revealed 
severe anxiety and moderate to severe depression.  The 
examiner noted that neither was observed during testing 
during this study.  There was a suggestion of some self-
instigated bias present in his clinical performance.  

The veteran's only submission of stressor information is that 
referenced above.  He has made general allegations indicating 
involvement in traumatic experiences although he saw no 
active combat.  He had no near death experiences, nor was he 
involved in situations where his life was threatened. 

After reviewing the evidence in light of all pertinent laws 
and regulations, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for PTSD.  While the veteran arguably has a 
current diagnosis of PTSD, he did not engage in combat with 
the enemy, and therefore his testimony alone is not 
sufficient to establish the occurrence of claimed stressors.  
His testimony must be corroborated by credible supporting 
evidence.  Unfortunately, there is no credible supporting 
evidence which independently corroborates any non-combat 
stressors he purportedly was exposed.  Without credible 
supporting evidence that the stressors actually occurred, the 
veteran does not meet the requirements for a grant of service 
connection for PTSD.  38 C.F.R. § 3.304(f). 
 
III. Service connection for disabilities due to an 
undiagnosed illness.  

In the present case, the veteran alleges that he suffers from 
numerous disabilities which are a manifestation of 
undiagnosed illness resulting from his service in the Persian 
Gulf region during Operation Desert Shield/Desert Storm.  He 
seeks service connection for these illnesses pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Section 1117 to Title 38, United States Code authorizes VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

Title 38, Code of Federal Regulations, Section 3.317, defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non- 
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.

The law currently defines a qualifying chronic disability as 
that which results from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome), or any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connection.  38 U.S.C.A. § 1117.  
This statute also provides that signs or symptoms that may be 
manifestations of an undiagnosed illness or a chronic multi- 
symptom illness include: (1) fatigue; (2) unexplained rashes 
or other dermatological signs or symptoms; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurological signs and 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the upper or lower respiratory system; 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; and (12) 
abnormal weight loss.

VA regulations provide that for a disability to be presumed 
to have been incurred in service, the disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. 38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  This regulation also provides 
that disabilities that have existed for six months or more 
and disabilities that show intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.

Compensation shall not be paid under 38 C.F.R. § 3.317, 
however, if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs. Id. 

Background.  

In January 1996, a VA examiner noted that the veteran served 
in Kuwait, and was reportedly exposed to oil well fires, 
fumes, and explosions.  The examiner concluded that the 
appellant had chronic fatigue syndrome, irritable bowel 
syndrome with chronic diarrhea, bloating and gas; and 
polyarthralgia.

Comprehensive VA examinations were afforded the veteran in 
August 1999.  These included a fibromyalgia examination in 
which the examiner noted that the veteran reported that in 
1992 he developed persistent joint myalgia and arthralgia 
without particular swelling; memory loss; and 
gastrointestinal (GI) symptomatology.  The examiner noted 
that the veteran had been extensively evaluated by numerous 
physicians at the Lebanon VAMC for GI complaints, and had 
been followed in the Persian Gulf War clinic.  The veteran 
reportedly continued to have symptoms of diarrhea, myalgia, 
arthralgia, weakness, and memory loss none of which seemed to 
be precipitated by any specific problem.  Sleep abnormalities 
were basically restlessness without significant deprivation, 
although he has signs of fatigue.  The diagnosis was a 
Persian Gulf War syndrome of a spondyloarthropathic, 
"writers like distribution."  No evidence of fibromyalgia 
was noted. 

An August 1999 genitourinary examination noted the veteran 
had medical evidence of a split urine stream and difficulty 
voiding while standing.  The appellant stated that his urine 
was malodorous, and that he was generally fatigued and weak.  
He denied anorexia, weight loss, and burning urine.  He 
denied recurring urinary tract infections, kidney stones, 
acute nephritis, thyroid disease, endocrine disease, 
seizures, convulsions, epilepsy, or hospitalization for 
urinary tract infections.  He had a vasectomy in 1980.  He 
had difficulty with erections.   Following examination the 
diagnoses were erectile dysfunction; prostate hyperplasia; 
split urine stream and malodorous urine.  Laboratory tests 
revealed no evidence of urinary tract infection or a kidney 
abnormality.

A proctological exam in August 1999 noted the veteran's self 
reported history of five colonoscopies in the prior seven 
years.  In October 1998, polyps were reportedly removed which 
revealed atypical cells.  He was to undergo a repeat 
colonoscopy in October 1999.  During the physical examination 
the examiner noted moderately developed hemorrhoids which 
reportedly bled once or twice a month.  The veteran showed 
evidence of pruritus ani with which he reportedly had 
difficulty most of his life.  He also claimed intermittent 
fecal incontinence.  The diagnoses was moderately developed 
hemorrhoids; a history of colonic polyps with atypical cells; 
and chronic fatigue syndrome.

A gastroenterologist noted in August 1999 that the veteran 
had been seen previously in 1992 for reflux symptoms and 
dysphagia, and in 1994 for diarrhea and heartburn.  The 
veteran reported that he had diarrhea during Desert Storm, 
and that he had suffered from marked heartburn and difficulty 
swallowing since returning from service.  The appellant 
stated that he had been found to be lactose intolerant, and 
for the prior four years he had tried to avoid red meat due 
stomach and diarrhea problems.  The veteran reported a prior 
history of hemorrhoidal rectal bleeding.  A GI series 
revealed a hiatal hernia and a Schatzki's ring.  There was no 
evidence of dysphagia but the appellant still complained of 
heartburn.  The impression was a history of a colon polyp, 
diarrhea since Desert Storm, a hiatus hernia with reflux, and 
moderate obesity.

In January 2001, the veteran was found disabled by a Social 
Security Administrative Law Judge due, in pertinent part, to 
fibromyalgia and a Persian Gulf War syndrome./

In May 2002, the veteran was evaluated by the Walter Reed 
Medical Center's Gulf War Health Center.  His admission 
diagnoses included, in pertinent part, fibromyalgia, a 
history of a hiatal hernia, tinnitus, a history of a right 
colon polyp, and a history of hemorrhoids.  At discharge he 
was diagnosed with "multiple persistent physical symptoms 
related to Gulf War service," of unspecified etiology.  
These symptoms included, in pertinent part, fatigue and 
tinnitus.  The veteran was diagnosed with fibromyalgia, a 
history of a hiatal hernia, a myofascial pain syndrome, 
benign prostatic hypertrophy, a history of a right colon 
polyp, and a history of hemorrhoids.

An August 2002 report from Robert A. Haggard, M.D., noted 
that the veteran had no symptoms until he returned from the 
Persian Gulf War.  Dr. Harrard opined that documentation 
supplied by the appellant from VA Medical Centers failed to 
establish an etiology for fibromyalgia, chronic fatigue 
syndrome, generalized muscle pain and weakness, and benign 
prostatic hypertrophy.  

At a March 2004 VA examination, the examiner noted that he 
was asked to review a September 2003 VA examination which had 
been determined to be inadequate for rating purposes.  The 
claims folder was available, as were several pages of 
testimony from a private physician who had been the veteran's 
doctor since 1986, Lebanon VAMC physicians' reports, and a 
December 2003 Philadelphia VAMC rheumatology report. 

The VA examiner noted that the veteran's symptoms were all 
subjective and they defied objective description.  He noted 
that," What can be laid to rest is the issue of weight loss 
as the claimant has done nothing but gotten fatter and fatter 
with the passage of time and presently weighs some 250 
pounds."  The veteran apparently ate five meals a day 
telling the examiner that those meals were small.  The 
examiner opined that the veteran clearly presented no history 
of a meat or dairy intolerance.  He reported diarrhea some 
days and constipation on others.  Night sweats and fevers 
were noted by the claimant's testimony but there was no 
evidence that he had any of the usual disorders associated 
with night sweats and fevers.  

The examiner noted that the Lebanon VAMC reported a "mind 
boggling list of medical disorders."  The examiner listed 29 
disorders for which the appellant was taking 23 medications.  

The examiner further noted that a December 2003 rheumatology 
clinical evaluation revealed that the veteran had a full 
range of motion of all joints except for the low back.  He 
stated that fibromyalgia was a very controversial term in 
medicine, and that, "all that can be said about the 
claimant's aches and pains is just that, (they are) 
generalized aches and pains."  Interpreting the appellant's 
generalized aches and pains was complicated by his known low 
back and knee disorders, and right shoulder impingement 
syndrome.  The examiner noted that chronic fatigue clearly 
was a subjective symptom, and despite this claim the 
appellant was not "crippled" by disorder and was able to 
engage in many activities of daily living without 
difficulties.  The examiner found that while the appellant 
was not vigorous, he was not bedridden.  Further, even if the 
veteran had chronic fatigue syndrome, he had several medical 
disorders which would contribute to any chronic fatigue 
including: type II diabetes, depression, and obstructive 
sleep apnea.  The examiner noted that on examination the 
veteran was short and fat with a slow but normal gait.  He 
demonstrated a very mild decrement in generalized muscle 
strength and had absolutely no difficulties getting in and 
out of a chair.  He reported that his lower back hurt all the 
time.  The only diagnosis offered was irritable bowel 
syndrome.  

III. a.  Chronic fatigue syndrome with generalized overall 
weakness, to include joint and muscle aches and pains due to 
an undiagnosed illness.

Entitlement to service connection for chronic fatigue 
syndrome is denied.  The service medical records are devoid 
of any pertinent findings.  While the veteran has been 
diagnosed with chronic fatigue syndrome since separation from 
service, a March 2004 VA examiner noted that the veteran's 
symptoms were subjective and defied any objective 
descriptions.  The examiner opined that the veteran's aches 
and pains were generalized aches and pains complicated by his 
known low back and knee disorders, and right shoulder 
impingement syndrome.  The examiner did not diagnose a 
chronic fatigue syndrome, but rather found that the veteran 
had several medical disorders which would contribute to any 
symptoms of chronic fatigue including type II diabetes, 
depression, obstructive sleep apnea, hypertension, and 
obesity.  This examination finding is highly probative given 
the fact that it is based on a review of all of the evidence 
of record.  

The Board further notes that a December 1996 Lebanon VAMC 
mental health clinic consultation report noted the veteran's 
psychological profile was indicative of individuals who 
sometimes showed somatic distress (headaches, upper GI 
distress, fatigue, dizziness, back pain, sleep disturbance, 
etc.).  The clinical notations indicated a suggestion of some 
self-instigated bias present in his clinical performance.  

Hence, on balance, the preponderance of the evidence is 
against finding that the veteran has a chronic fatigue 
syndrome with generalized overall weakness, to include due to 
an undiagnosed illness.  Rather, the most persuasive evidence 
shows that these complaints are related to his numerous 
diagnosed physical and mental disabilities.  Thus, the claim 
of entitlement to service connection for chronic fatigue 
syndrome based on undiagnosed illness cannot be sustained, 
and without competent evidence linking this disorder to 
service, service connection is not warranted. 38 C.F.R. §§ 
3.303, 3.317.
 
III. b.  Weight loss, lactose and red meat intolerance, night 
sweats and fevers, dry and burning eyes, sore bleeding gums, 
temperature sensitive teeth, and sensitivity to cleaning 
agents, bug repellents, lawn/garden chemicals, and paint, 
each due to an undiagnosed illness.

Service records are silent for any pertinent pathology.  
Further, as is evident from the evidence detailed above, 
there are no objective indications that the veteran currently 
suffers from either weight loss, lactose and red meat 
intolerance, night sweats and fevers, dry and burning eyes, 
sore bleeding gums, temperature sensitive teeth, and 
sensitivity to chemicals, and paint, let alone such 
disabilities due to an undiagnosed illness. 
 
At the March 2004 VA examination, the examiner noted that the 
veteran's symptoms were all subjective and defied any 
objective descriptions.  He opined that the veteran did not 
suffer from a weight loss disorder, night sweats and fevers, 
or meat/dairy intolerance.  Further, the medical evidence of 
record is silent for any disorder described as dry and 
burning eyes, and sensitivity to cleaning agents, and 
chemicals.  Regarding disabilities described as sore bleeding 
gums, and temperature sensitive teeth, the medical records 
have attributed these symptoms to gingivitis a known gum 
disorder, and not due to an undiagnosed illness, and not due 
to an in-service event.

Since the evidence preponderates against finding a unique 
disability due to weight loss, lactose and red meat 
intolerance, night sweats and fevers, dry and burning eyes, 
sore bleeding gums, temperature sensitive teeth, and 
sensitivity to cleaning agents, bug repellents, lawn/garden 
chemicals, and paint due to an undiagnosed illness, 
entitlement to service connection for these disorders is 
denied.

IV.  Service connection for hemorrhoids, a hiatal hernia, 
sigmoid polyps and an enlarged prostate.  

The evidence does not reflect that the veteran manifested any 
chronic hemorrhoid, hiatal hernia, sigmoid polyp, or prostate 
disorder in service or until many years thereafter.  
Likewise, the preponderance of the evidence is against 
finding that the veteran's current hemorrhoids, hiatal 
hernia, sigmoid polyp, and/or prostate disorder is the result 
of disease or injury incurred in service.  The veteran's lay 
opinion to the effect that he has such current disorders 
which are related to his military service is not competent 
evidence of such a nexus since lay persons are not qualified 
to render a medical diagnosis or an opinion concerning 
medical causation.  Espiritu.  In the absence of competent 
medical evidence that the veteran has such current disorders 
due to his military service, service connection is not 
warranted.

V.  Service connection for Tinnitus.   The veteran claims 
that as a result of an undiagnosed illness he developed 
tinnitus.  He also reported exposure to hazardous noise due 
to his involvement in detonating captured enemy munitions.

At an August 1999 VA audiological examination, the examiner 
noted that the veteran reported intermittent tinnitus which 
began during his PGW service, and a VA audiologist opined 
that it was as likely as not that tinnitus was related to 
noise exposure in service.  

In light of the foregoing, the Board finds that the evidence 
is at least in equipoise on the question of whether the 
veteran's current tinnitus is etiologically related to his 
exposure to excessive noise over a prolonged period of time 
while serving in the Persian Gulf.  With the resolution of 
reasonable doubt in the veteran's favor, service connection 
for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 
C.F.R. §§ 3.102, 3.303.  


ORDER  

A rating in excess of 40 percent for a chronic lumbar strain 
is denied.  

A rating in excess of 10 percent for headaches prior to March 
5, 2004, is denied, and a rating in excess of 30 percent for 
headaches at any time since March 5, 2004, is denied.

Service connection for PTSD is denied.  

Service connection for chronic fatigue syndrome, with 
generalized overall weakness, to include joint and muscle 
aches and pains; weight loss, lactose and red meat 
intolerance; night sweats and fevers; dry and burning eyes; 
sore, bleeding gums; temperature sensitive teeth; and for a 
sensitivity to cleaning agents, bug repellents, lawn/garden 
chemicals, and paint; each claimed as due to an undiagnosed 
illness, is denied.  

Service connection for hemorrhoids, a hiatal hernia, with 
reflux; sigmoid polyps, an enlarged prostate is denied.  

Service connection for tinnitus is granted.


REMAND

The Board finds that further development is in order 
concerning the issue of entitlement to service connection for 
dysthymia (claimed as an affective disorder with, in part, 
anxiety, insomnia, nightmares, cognitive thought 
difficulties,  depression, motivational difficulties, and 
impaired concentration.)  In this regard, while the service 
medical records do not include a diagnosis of dysthymia, they 
do include a self reported history of a nervous disorder at 
an August 1992 examination.  Further, postservice VA records 
include a December 2001 finding of recurrent depression and 
an adjustment disorder.  Significantly, this finding was 
accompanied by Axis III entries that chronic back pain and 
migraine headaches were medical conditions that were relevant 
to understanding of the appellant's psychiatric disorder.  
Therefore, as the clinical record raises the question whether 
any current psychiatric disorder is caused or aggravated the 
appellant's service connected lumbar and headache disorders, 
further development is in order.  

Further development is in also order with respect to the 
claim of entitlement to service connection for fibromyalgia.  
In this respect, as noted above, there is a wide spectrum of 
medical opinion as to whether the appellant actually has the 
disorder in question, and if so, whether it is related to 
service, or whether the reported symptoms are actually 
symptoms caused by concurrent disorders.  While the March 
2004 VA examination was designed to resolve this controversy, 
the examiner failed to do so in any meaningful way.  Hence, 
further development is in order.

Finally, in April 2000, service connection for gallstones, 
hemorrhages, and nasal drainage was denied.  The veteran was 
informed of that decision, and in March 2001, he filed a 
notice of disagreement.  Unfortunately, a statement of the 
case addressing these issues has yet to be issued.  
Accordingly, in light of Manlincon v. West, 12 Vet. App. 242 
(1999), further development is in order.  

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the appellant 
and request that he submit any 
additional, non duplicative medical 
evidence, i.e., evidence which has not 
previously been submitted showing that a 
current psychiatric disorder was caused 
or aggravated by a service connected 
disorder or a combination of service 
connected disorders.  The appellant 
should also be invited to submit any 
pertinent evidence which has not yet been 
submitted which links fibromyalgia to 
service.  All efforts to secure any 
records identified by the appellant must 
be documented in the claims file.  If any 
effort to secure records is not 
successful the veteran must be informed 
in writing and offered an opportunity to 
respond.

2.  After undertaking the above 
development outlined in paragraph one, 
the RO should schedule the veteran for a 
VA psychiatric examination.  Following 
that examination and a review of all of 
the evidence of record, the psychiatrist 
must address whether it is at least as 
likely as not (i.e., is there a 50/50 
chance) that dysthymia (claimed as an 
affective disorder with, in part, 
anxiety, insomnia, nightmares, cognitive 
thought difficulties, depression, 
motivational difficulties, and impaired 
concentration) is related to service.  
The examiner must opine whether it is at 
least as likely as not that any diagnosed 
psychiatric disorder is caused or 
aggravated by any of the appellant's 
service connected disorders, to include 
his low back and headache disorders.  The 
claims folders must be provided to and 
reviewed by the examiner prior to the 
examination.  The examiner must give a 
complete rationale for all opinions 
given, to include a discussion of 
examination findings, historical records, 
and medical principles. related to 
service. 

3.  The veteran should be scheduled for 
multidisciplinary neurological, 
orthopedic and rheumatological VA 
examinations by an appropriate board of 
three qualified physician examiners who 
can definitively determine whether the 
appellant actually suffers from 
fibromyalgia, and if so, whether it is at 
least as likely as not related to 
service, to include due to an undiagnosed 
illness related to his service in the 
Persian Gulf.  The claims folders must be 
provided to and reviewed by each examiner 
prior to the examination.  The examiners 
must give a complete rationale for all 
opinions given, to include a discussion 
of all examination findings, historical 
records, and medical principles.  The 
examiners must carefully distinguish any 
pathology caused by any known diagnosis 
from that best attributed to 
fibromyalgia.  If possible, the board 
should reach a unanimous conclusion for 
any opinion offered.  If a unanimous 
conclusion cannot be reached the reasons 
why must be explained.  To the extent 
possible, the examiners who conduct the 
respective studies should not have 
previously examined or treated the 
veteran.  If this is not possible an 
explanation why must be provided.  A 
complete rationale must accompany any 
opinion offered.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  The RO should prepare a new rating 
decision and readjudicate the issue on 
appeal.  The RO is advised that they are 
to make a determination based on any 
further changes in the VCAA and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative must 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response. 

6.  The RO shall issue a statement of the 
case addressing the issues of entitlement 
to service connection for gallstones, 
hemorrhages, and nasal drainage.  If, and 
only if, the veteran submits a timely 
substantive appeal addressing these 
issues should they be returned to the 
Board for appellate review.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 


369 (1999). By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


